Citation Nr: 9900771	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946.

By a decision entered in 1994, the Board of Veterans Appeals 
(Board) denied a claim of entitlement to service connection 
for residuals of a back injury.  The present matter comes to 
the Board on appeal from a May 1997 decision by the RO that 
denied the veterans application to reopen that previously 
denied claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REMAND

After an appellant has received notice from the RO that his 
appeal has been certified to the Board for review, and that 
the appellate record has been transferred to the Board, he is 
allowed 90 days, or until the date that the Board has 
promulgated its decision, whichever comes first, within which 
to submit additional evidence.  See 38 C.F.R. § 20.1304(a) 
(1998).  Cf.  38 C.F.R. § 20.1304(b) (if an appellant wishes 
to submit additional evidence following the expiration of the 
period described in subsection 20.1304(a), he must 
demonstrate on motion that there was good cause for the 
delay).  Moreover, the appellant has the right to have that 
additional evidence reviewed by the RO in the first instance 
if he so chooses.  See 38 C.F.R. § 20.1304(c) (1998).

In the present case, the record shows that the RO certified 
the current appeal to the Board on August 21, 1998.  (The 
record does not reflect that the veteran was ever notified of 
certification and transfer as described in 38 C.F.R. 
§ 20.1304(a).)  Thereafter, on November 5, 1998, the Board 
received from the veteran a communication indicating that he 
wished to have his claims folder returned to the RO for 
further development and review of additional evidence.  
Inasmuch as the Board has not yet promulgated a decision on 
the merits of his appeal, and the veterans communication was 
received prior to the expiration of the 90-day period for 
submitting additional evidence (without evidence that the 
veteran was notified of certification and transfer, the time 
for filing additional evidence remains tolled), the Board 
will remand the case to the RO for further review and 
development, as indicated.  38 C.F.R. § 19.9 (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran should be been given an 
opportunity to submit additional 
evidence in support of his claim, and 
the additional evidence received should 
be associated with the claims folder.  
Any further development indicated by the 
record should thereafter be undertaken.

	2.  The RO should take adjudicatory 
action on the application to reopen the 
claim of entitlement to service 
connection for residuals of a back 
injury.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) and the holding of 
the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998) 
(invalidating the legal test for 
materiality set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991)).  
If any benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
